Ai/2clNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 16-35 are pending.

Claim Objections
3.	Claims 28  and 32 are objected to because of the following informalities:
Claim 28 recites “GPS”, should read GPS (Global Positioning System). 
Claim 31 recites “RFID”, should read RFID (Radio Frequency Identification),  “NFC” should read NFC (Near Field Communication) and “QRC”, should read QRC (Quick Response Code). Appropriate correction should be required.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 16-18 20, 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20180124245 A1) hereinafter referred as Klein in view of Blumer et al. (US 20170109949 A1) hereinafter referred as Blumer.
Regarding claim 16, Klein discloses a method for receiving personalized two-way communication with an
receiving information related to the object in a context associated with a requestor ([0091]  one or more user inputs received from the customer equipment. By way of example, user inputs can include text, e.g., by way of an email, a chat message, or a text entry in a webpage or portal. Alternatively or in addition, user inputs can include voice, e.g., analyzed with a voice recognition service)
applying an object recognition algorithm to the information related to the object ([para. [0176] Screen sharing to allow an agent to see what a client, customer or user is seeing, and vice versa; [0177] Co-browsing to allow an agent to assist a user in filling forms, and the like; [0178] Session recording and/or archiving; [0179] Identity-based call handling that allows different users to be directed to different agents and/or call centers as seen fit; [0180] Directed media that provides personalized announcements per caller [0181] Messaging that allows agents to chat with users; [0182] Document sharing that allows agents/users to review documents, photos, videos, etc., while engaged in a session; [0184] Product recognition from an image, e.g., a photo of a product) 
  	sending a selected set of the received information and to knowledge base populated with Al configuration parameters tied to uniquely identified objects 
( para. [039] customer 102 accesses a customer care session 110 to seek resolution of an issue, e.g., an equipment-related issue, a service-related issue, a billing-related issue, and the like. The expert system 106 determines the customer issue and accesses the knowledge database 128 to identify a predetermined resolution. To the extent the predetermined resolution is identified to the particular customer issue, the expert system, e.g., using an automated agent or bot, provides the predetermined resolution to the customer 102 using the customer service session. [0057]the virtual agent 212 can receive a customer inquiry by any of the one or more contact modes and analyze the customer inquiry, e.g., to determine the nature, category, topic, etc., of the particular issue or problem. The virtual agent 212 can utilize the knowledge base 208, e.g., by mining the knowledge base 208 for resolutions and/or responses to similar issues and/or inquiries); and 
responsive to receiving an Al agent connection from the object knowledge base, sending the context associated with the requestor to the Al agent connection ([para. 0031] the expert system searches a knowledge base using the list of topics as keywords to find rules that relate to the customer's message and/or utterance. The rules can be used to formulate a response to the customer's inquiry. If there is a suitable response in the knowledge base, the expert system can send the response to equipment of the user as a text document, a hypertext link, a voice message, a video or any combination thereof).

Klein discloses claim 1 as recited above Klein may not explicitly disclose object recognition algorithm to the information related to the object to  form an object categorization; and object knowledge base.
However, Blumer discloses object recognition algorithm to the information related to the object to  form an object categorization (para. [0025] the data extraction module 121 generates additional data from the monitoring data 127 obtained by the communications module 117. For example, the data extraction module 121 may apply a text or optical recognition function to an image data 131 depicting an instrument panel or odometer to generate odometer data 141 indicative of an odometer reading at the time at which the image data 131 was generated. The data extraction module 121 may also apply a text or optical recognition algorithm, QR code recognition algorithm, barcode recognition algorithm, or other image analysis algorithm to extract a vehicle identifier 144 from the image data 131. The vehicle identifier 144 can comprise an encoding of a unique identifier associated with a vehicle, such as a VIN or another unique identifying or identifying feature of the vehicle, as well as potentially data embodying a year, make, model and color of a vehicle, or other data…[0029] Entries in the image knowledge base 147 may include images of identifying features of the vehicle in the account 128, such as an image depicting the instrument panel of the vehicle defined by the vehicle identifier 144. For example, upon account 128 creation, one or more instances of image data 131 may be captured for the instrument panel of the vehicle, or other identifying feature of the vehicle, for later comparison.  And [0043] in box 304, the verification module 124 (FIG. 1) queries an image knowledge base 147 (FIG. 1) with the image data 131 to identify a vehicle embodied in the image data 131 of the dashboard. This comprises applying an image matching or machine learning algorithm to the image knowledge base 147. The image knowledge base 147 may be stored in a data store 111 (FIG. 1) accessible to the verification module 124, aggregated by executing a web crawler or other functionality, or accessible by some other approach. Querying the image knowledge base 147 may return a vehicle identifier 144 (FIG. 1), for example, a make, model, or year of a vehicle, or potentially other data corresponding to a matching vehicle; and 
an object knowledge base (para. [0043] the monitoring data 127 is associated with an account 128 (FIG. 1) indicated by the client 104. Furthermore, in this example, the monitoring data 127 comprises image data 131 capturing a dashboard of a vehicle and potentially other data, such as other identifying image data of the vehicle and/or image data of one or more features of the vehicle. Next, in box 304, the verification module 124 (FIG. 1) queries an image knowledge base 147 (FIG. 1) with the image data 131 to identify a vehicle embodied in the image data 131 of the dashboard. In some embodiments, this comprises applying an image matching or machine learning algorithm to the image knowledge base 147. The image knowledge base 147 may be stored in a data store 111 (FIG. 1) accessible to the verification module 124, aggregated by executing a web crawler or other functionality, or accessible by some other approach. Querying the image knowledge base 147 may return a vehicle identifier 144 (FIG. 1), for example, a make, model, or year of a vehicle, or potentially other data corresponding to a matching vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include object recognition algorithm to the information related to the object to form an object categorization  and an object knowledge using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

	Regarding claims 17, Klein in view of Blumer discloses claim 16 as recited above. Klein further discloses wherein the requestor is selected from a group consisting of manufacturer, owner, end user, and responsible party ([Ab]  facilitating a communication exchange associated with a user inquiry between user equipment and a first service resource).

	Regarding claims 18, Klein in view of Blumer discloses claim 17 as recited above. Klein further discloses wherein the owner of the object requesting a history of access to the object from the Al agent connection receives a first set of information related to the object and the end user of the object receives a second set of information from the Al agent connection related to the object wherein the first set of information is different from the second set of information (para. [0094] [0207],  Rules that relate to the customer inquiry are identified at 612 using the list of topics. Rules can be pre-determined based on individual topics. Alternatively or in addition, at least some rules can be pre-determined based on a combination of topics. The rules can be used by one or more of the customer resources to address or otherwise resolve the customer's inquiry or issue. For example, the bot can apply the rules to request additional information from the customer, obtain additional information from the merchant or service provider and/or third-party systems. Some rules can include analyses of ancillary information, such as network statistics, equipment performance history, customer account history, and the like. In some embodiments, the rules can include obtaining metrics and/or analytics based on the nature of the customer inquiry. In some embodiments the rules can include a scripted conversation. The scripted conversation can include a decision tree to facilitate resolution of the customer inquiry).

	Regarding claims 20, Klein in view of Blumer discloses claim 17 as recited above. Klein further discloses the end user asking a question to  the Al agent utilizing a first tone of voice about the object receives a first response and wherein the end user asking the question to the Al agent utilizing a second tone of voice about the object receives a second response from the Al agent wherein the first response is different from the second response (para. [0062] the virtual agent can monitor other customer indicators, such as facial recognition indicators, voice or speech indicators and/or mood assessors, e.g., based on one or more of the image or audio feedback, to determine whether other customer care resources should be joined to the session, and/or other customer care strategies applied. For example, detecting a customer using a loud tone, speaking in an abrupt manner, and the like can be an indication of customer frustration that should be addressed or otherwise diffused as soon as possible. It is understood that any queuing can be modified to take into account a customer's reaction or mood, among other factors. [0063] in addition, the virtual agent might submit a subsequent request to the queue manager 216 to invite a supervisory live, human agent or subject matter expert to participate in the session. The queue manager 216 can submit a request for a next available supervisor and/or subject matter expert to enter the service room 206. It may be helpful in at least some situations to also establish a communication channel between the live, human agent, the supervisor or subject matter expert and/or the virtual agent 212. Once again, this other or side channel can be shielded from the customer to allow for private communications between the participating service resources and without distracting from the communication exchange with the customer. And [0064] Although the illustrative examples refer to a single virtual agent and/or a single live agent servicing a single customer's room, it is envisioned that situations can occur in which more than one virtual agent and/or more than one live, human agents might service the same customer's room at the same time. Servicing can include participating in an active mode by participating in a communication exchange with the customer and/or participating in a standby mode in which the resource may not be participating directly in the communication exchange with the customer.

	Regarding claims 21, Klein in view of Blumer discloses claim 17 as recited above. Klein further discloses, wherein the requestor receives a first set of information related to the object at a first location and the requestor at a second location receives a second set of information related to the object  wherein the first set of information is different from the second set of information (para. [0065] , the service center 200 processes communication exchange between the customer, the virtual agent 212 and/or the live agent 215, supervisor, subject matter expert, and so forth. The analysis can identify various information related to the communication that are suitable for serving as metadata. This information can include, without limitation, identification of the issue or problem, e.g., according to one or more of a category or sub-category, associated equipment and/or services, unsuccessful solution attempts, participating agent(s), geographic location, network location, date, software versions, and the like. After the customer service session has concluded the complete recording and/or the resulting metadata can be stored, e.g., by the virtual agent 212, in the knowledge base 208. And [0092] Analysis can include one or more of voice recognition, parsing of text messages, identification of selections based on predetermined listings, and the like. For analyses using voice recognition to obtain a textual representation, the resulting text messages can be further parsed and interpreted. In at least some embodiments, analysis includes identification of keywords. Keywords can be used to identify topical areas, such as billing, equipment, service, and the like. Customer inquiry analysis can include determining one or more ancillary features, such as a customer's identity, equipment type, service plan, account status, geographic location, network location, and the like.

Regarding claims 23, Klein in view of Blumer discloses claim 16 as recited above. Klein further discloses wherein the registration assessment is one of registered and not registered; and responsive to determining the registration assessment is not registered, adding the to the object knowledge base (para.[ 0039]–[0040] when predetermined resolution is not available or identifiable in the knowledge database 128, the automated agent can engage a live, human agent 112. Engagement can include joining the live agent to the existing session with the automated agent, or in place of the automated agent as in a handover, …human agent 112 to address new issues can be used to update the knowledge database 128. For example, the human sessions can be recorded and/or analyzed or processed to determine a corresponding template. The template can include standard information, such as equipment type, service type, equipment location, equipment network location, software, e.g., app and/or OS (operating system) versions and the like. Alternatively or in addition, the templates can include one or more of an issue category, a resolution, and/or list of alternative resolutions, and/or a list of likely resolutions. The resolutions can include statements, scripted question/answers, software, and the like. The templates can be used to address future questions in a rapid feedback loop. For example, the templates can be added to the knowledge database to allow future questions of the same or similar nature to be addressed by the automated bot, without having to engage a live, human agent. Klein may not explicitly receive the selected set of information and the object categorization by the object knowledge base; analyzing the received information and the object categorization to determine an identification for the object; searching the object knowledge base using the identification to determine a reference used for a registration assessment. However, Blumer discloses receiving the selected set of information and the object categorization by the object knowledge base; analyzing the received information and the object categorization to determine an identification for the object; searching the object knowledge base using the identification to determine a reference used for a registration assessment ([para [0025], ]0029], [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and receiving the selected set of information and the object categorization by the object knowledge base; analyzing the received information and the object categorization to determine an identification for the object; searching the object knowledge base using the identification to determine a reference used for a registration assessment using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

Regarding claims 24, Klein in view of Blumer discloses claim 23 as recited above. Klein further discloses receiving from the requestor, Al configuration selections to support the personalized two-way communication with the object; and  adding the Al configuration selections in the object knowledge base ((para.[ 0039]–[0040] and Figs. 1 and 3,  when predetermined resolution is not available or identifiable in the knowledge database 128, the automated agent can engage a live, human agent 112. Engagement can include joining the live agent to the existing session with the automated agent, or in place of the automated agent as in a handover, …human agent 112 to address new issues can be used to update the knowledge database 128. For example, the human sessions can be recorded and/or analyzed or processed to determine a corresponding template. The template can include standard information, such as equipment type, service type, equipment location, equipment network location, software, e.g., app and/or OS (operating system) versions and the like. Alternatively or in addition, the templates can include one or more of an issue category, a resolution, and/or list of alternative resolutions, and/or a list of likely resolutions. The resolutions can include statements, scripted question/answers, software, and the like. The templates can be used to address future questions in a rapid feedback loop. For example, the templates can be added to the knowledge database to allow future questions of the same or similar nature to be addressed by the automated bot, without having to engage a live, human agent). 
Regarding claims 25, Klein in view of Blumer discloses claim 16 as recited above. Klein may not explicitly disclose wherein an object stationary attribute associated with the object is one of stationary, not stationary, and unknown stationary.  However, Blumer discloses wherein an object stationary attribute associated with the object is one of stationary, not stationary, and unknown stationary (para. [0026]  cell tower and moving vehicle). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  wherein an object stationary attribute associated with the object is one of stationary, not stationary, and unknown stationary using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.
Regarding claims 26, Klein in view of Blumer discloses claim 16 as recited above. Klein further discloses The method of claim 16, wherein the Al configuration selections are selected from a group consisting of persona, dialog rules, interface, agent state, location of service, languages, conversation tone, duration of conversation, and priority (para. [0062] detecting a customer using a loud tone, [0078] interface,[ 0098] priority,  [0116] customer dialog like “hello? How are you” [0165] GPS).

Regarding claim 27, Klein in view of Blumer discloses claim 23 as recited above. Klein may not explicitly disclose requesting and receiving iteratively additional information about the object to determine a uniqueness qualification assessment wherein the uniqueness qualification assessment is one of uniquely identifiable and not uniquely identifiable; and responsive to determining the uniqueness qualification assessment is uniquely identifiable, mapping the uniqueness qualification assessment to a unique reference for the object in the object knowledge base. However, Blumer discloses requesting and receiving iteratively additional information about the object to determine a uniqueness qualification assessment wherein the uniqueness qualification assessment is one of uniquely identifiable and not uniquely identifiable; and responsive to determining the uniqueness qualification assessment is uniquely identifiable, mapping the uniqueness qualification assessment to a unique reference for the object in the object knowledge base. (para. [0026]  GPS operational data 137 indicating a particular movement distance may be correlated with odometer data 141 to detect deviations between reported and detected mileage. Other data may also be generated by the data extraction module 121, And [0048] the characteristic is an odometer reading. The at least one computing device is further configured to: obtain, from a mobile device, a second at least one image capturing an image of at least a portion of the vehicle at a second point in time subsequent to the first point in time; generate from the second at least one image capturing an image of at least a portion of a vehicle image data of a second image of an identifying feature of the vehicle and image data of a characteristic of the vehicle taken from the given location on the vehicle; verify that the vehicle of the second at least one image capturing an image of at least a portion of the vehicle corresponds to the vehicle identification as a function of the image data of the second image of an identifying feature of the vehicle by comparing the image data of the second image of an identifying feature of the vehicle to an image knowledge base, wherein the image knowledge base comprises an image depicting an identifying feature of the vehicle, and finding a match between the image depicting an identifying feature of the vehicle of the knowledge base and the image data of the second image of an identifying feature of the vehicle of the second at least one image of at least a portion of the vehicle; and compare from the image data of a characteristic of the vehicle of the first at least one image of a portion of the vehicle to the image data of a characteristic of the vehicle of the second at least one image of a portion of the vehicle to determine whether or not there has been a change in the characteristic of the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  requesting and receiving iteratively additional information about the object to determine a uniqueness qualification assessment wherein the uniqueness qualification assessment is one of uniquely identifiable and not uniquely identifiable; and responsive to determining the uniqueness qualification assessment is uniquely identifiable, mapping the uniqueness qualification assessment to a unique reference for the object in the object knowledge base using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

Regarding claim 28, Klein in view of Blumer discloses claim 27 as recited above. Klein may not explicitly disclose wherein the received information about the object identifies the object as stationary and a GPS location of the object is included in the uniqueness qualification assessment.  However, Blumer discloses wherein the received information about the object identifies the object as stationary and a GPS location of the object is included in the uniqueness qualification assessment (para. [0026]  GPS operational data 137 indicating a particular movement distance may be correlated with odometer data 141 to detect deviations between reported and detected mileage. Other data may also be generated by the data extraction module 121).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  wherein the received information about the object identifies the object as stationary and a GPS location of the object is included in the uniqueness qualification assessment using the teaching of Blumer discloses disclose wherein the received information includes a unique identifier using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.
Regarding claim 29, Klein in view of Blumer discloses claim 27 as recited above. Klein may not explicitly disclose wherein the received information about the object identifies the object as not stationary and the uniqueness qualification assessment about the object requires a distinctive feature of the object. However, Blumer discloses  wherein the received information about the object identifies the object as not stationary and the uniqueness qualification assessment about the object requires a distinctive feature of the object (para. [0026] 0026]  GPS operational data 137 indicating a particular movement distance may be correlated with odometer data 141 to detect deviations between reported and detected mileage. Other data may also be generated by the data extraction module 121).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  wherein the received information about the object identifies the object as not stationary and the uniqueness qualification assessment about the object requires a distinctive feature of the object.  using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

Regarding claim 30, Klein in view of Blumer discloses claim 27 as recited above. Klein may not explicitly disclose wherein the received information includes a unique identifier. However, Blumer discloses wherein the received information includes a unique identifier (para. [0017] QR code).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  wherein the received information includes a unique identifier using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

	Regarding claim 31, Klein in view of Blumer discloses claim 30 as recited above. Klein may not explicitly disclose wherein the unique identifier is one of an RFID tag, an NFC tag, a product identification, a serial number, a license plate, a QRC, and a user marking. However, Blumer discloses wherein the unique identifier is one of an RFID tag, an NFC tag, a product identification, a serial number, a license plate, a QRC, and a user marking (para. [0017] QR code) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein and include  wherein the unique identifier is one of an RFID tag, an NFC tag, a product identification, a serial number, a license plate, a QRC, and a user marking using the teaching of Blumer. The motivation for doing so would have been in ordered to automatically obtain operational data of the vehicle which reduces additional costs and user complications.

7.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20180124245 A1) hereinafter referred as Klein in view of Blumer et al. (US 20170109949 A1) hereinafter referred as Blumer and further in view of Viswanathan (US 20180349976 A1) hereinafter referred as Viswanathan.
	Regarding claim 19, Klein in view of Blumer discloses claim 17 as recited above. Klein in view of Blumer may not explicitly disclose wherein the end user asking a question about the object from a first location receives a response according a first Al agent persona and wherein the end user asking the question about the object from a second location receives the response according to a second Al agent persona wherein the second persona is different from the first persona.
	However, Viswanathan discloses wherein the end user asking a question about the object from a first location receives a response according a first Al agent persona and wherein the end user asking the question about the object from a second location receives the response according to a second Al agent persona wherein the second persona is different from the first persona 0047], the plurality of first set of users is an individual, buyer or customer or visitor or guest or observer or consumer or patients or recipient or audience looking to buy a product or avail a service or learn about a product or artifacts or a subject.[0048] creating the on-demand product or service detailing content in multiple languages by an authoring module based on inputs received from the plurality of second set of users using plurality of second computing devices through communication network and storing the on-demand product or service detailing content on the information module as network-based resource.[0050]  the plurality of second set of users is a sales representative or business owner or customer service personnel or retail managers or service provider or merchandiser or pharmacist or Healthcare professionals or trainer or educator or administrators of retails and showrooms or commercial establishment or Pharmacy or hospital or non-commercial establishment or institutional establishment or product manufacturer and marketers and [01107] The authoring module (112) further enables the plurality of second set of users (110) to provide inputs, by using the plurality of second computing devices (108), to create the on-demand product or service detailing content (120), in multiple languages, by using Artificial Intelligence based BOT Avatar, Machine voice and dynamic content curation from third party repository and create dynamic content automatically or semi-automatically along with detailing multimedia presentation slide content being navigated or changes or marked or highlighted certain information in the slide as per BOT avatar video/audio/machine voice narration or description and get synchronized. Preferably, the multiple languages may be selected from English, Hindi, Spanish, Arabic, any international and regional languages.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the end user asking a question about the object from a first location receives a response according a first Al agent persona and wherein the end user asking the question about the object from a second location receives the response according to a second Al agent persona wherein the second persona is different from the first persona using the teaching of Viswanathan. The motivation for doing so would have been in ordered provide on demand product and services. 
Regarding claim 22, Klein in view of Blumer discloses claim 30 as recited above. Klein in view of Blumer may not explicitly disclose wherein the end user asking a question about the object from a first location receives a response in a first language from a first Al agent and wherein the end user asking the question about the object from a second location receives the response in a second language from the first Al agent and wherein the first language is different from the second language. 
However, Viswanathan discloses wherein the end user asking a question about the object from a first location receives a response in a first language from a first Al agent and wherein the end user asking the question about the object from a second location receives the response in a second language from the first Al agent and wherein the first language is different from the second language (para.[022] the plurality of first computing devices scans and identify a product or service recognition code and reach the product or service recognition module through the communication network which is configured to redirect the plurality of first computing devices to connect with the information module through the communication network. Further, the information module is configured to deliver relevant streaming on-demand product or service detailing content in multiple languages as per geo location or customer choice to the plurality of first computing devices. The information module is further configured to connect the plurality of first computing devices to a plurality of communication user interfaces to deliver on-demand real-time information about the product or service in multiple languages. The authoring module is configured to create the on-demand product or service detailing content based on inputs received through the communication network from the plurality of second computing devices operated by the plurality of second set of users and store the on-demand product or service detailing content on the information module as network-based resource. And [0106] the multiple languages may be selected from English, Hindi, Spanish, Arabic, any international and regional languages. Also, the digital assets is a group of existing videos with audio, existing audio, presentation slide content, images, photos of product, photographs of pills or medicines, interactivity, polls, audio, graphics, video, animation, URLs, embedded media players to render media content and combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the end user asking a question about the object from a first location receives a response in a first language from a first Al agent and wherein the end user asking the question about the object from a second location receives the response in a second language from the first Al agent and wherein the first language is different from the second language using the teaching of Viswanathan. The motivation for doing so would have been in ordered provide on demand product and services.


8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20180124245 A1) hereinafter referred as Klein in view of Blumer et al. (US 20170109949 A1) hereinafter referred as Blumer and further in view of Jung et al. ( US 20160077711 A1) hereinafter referred as Jung.
Regarding claim 32, Klein in view of Blumer discloses claim 16 as recited above. Klein in view of Blumer may not explicitly disclose wherein the user marking is a signature.  However, Jung discloses wherein the user marking is a signature (para. [0047] an electronic signature receiving device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the Al configuration includes an Al agent state and wherein the Al agent state is one of activate and not activate using the teaching of Wampler. The motivation for doing so would have been in ordered to  offer information associated with the object recognized from an image displayed on the electronic device.

9.	Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20180124245 A1) hereinafter referred as Klein in view of Blumer et al. (US 20170109949 A1) hereinafter referred as Blumer and further in view of Wampler ( US 2009/0245500 A1) hereinafter referred as Wampler.
	Regarding claim 33, Klein in view of Blumer discloses claim 16 as recited above. Klein in view of Blumer  may not explicitly disclose wherein the Al configuration includes an Al agent state and wherein the Al agent state is one of activate and not activate. However, Wampler discloses wherein the Al configuration includes an Al agent state and wherein the Al agent state is one of activate and not activate (para. [0007] an automated response system is enabled to respond to the customer interaction, the automated response system being capable of interacting with the customer through the network chat messaging system using an artificial intelligence (AI) system; and notifying the live agent regarding the customer interaction upon determining the automated response system is disabled.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the Al configuration includes an Al agent state and wherein the Al agent state is one of activate and not activate using the teaching of Wampler. The motivation for doing so would have been in ordered to reduce time required for answering the queries of the customers.

.	Regarding claim 34, Klein in view of Blumer discloses claim 33 as recited above. Klein in view of Blumer  may not explicitly disclose wherein the Al agent in the not activate state does not communicate with the requestor and wherein the Al agent in the activate state communicates with the requestor (para. [0007] an automated response system is enabled to respond to the customer interaction, the automated response system being capable of interacting with the customer through the network chat messaging system using an artificial intelligence (AI) system; and notifying the live agent regarding the customer interaction upon determining the automated response system is disabled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the Al agent in the not activate state does not communicate with the requestor and wherein the Al agent in the activate state communicates with the requestor using the teaching of Wampler. The motivation for doing so would have been in ordered to reduce time required for answering the queries of the customers.

Regarding claim 35, Klein in view of Blumer discloses claim 33 as recited above. Klein in view of Blumer  may not explicitly disclose wherein the Al agent's state is configured by an Al system.  However, Wampler discloses wherein the Al agent's state is configured by an Al system  (para. [0007], ]0010] Fig. 3, the automated response system being capable of interacting with the customer through the network chat messaging system using an artificial intelligence (AI) system; and notifying the live agent regarding the customer interaction upon determining the automated response system is disabled).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Klein in view of Blumer and include wherein the Al agent's state is configured by an Al system using the teaching of Wampler. The motivation for doing so would have been in ordered to reduce time required for answering the queries of the customers.


Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448